MacLEAN, J.
Through the intervention of the plaintiff a contract was made for the sale and purchase of certain property belonging to one of the defendants. Upon the execution of that contract the plaintiff demanded payment of his commission. The professing purchaser did not complete his contract, or even make the first substantial payment, to be made shortly after the first relatively small down payment. While the testimony of the defendants was direct and explicit as to an understanding that the commissions were to be paid upon the completion of the sale, and that the execution of the contract was accompanied by a separate oral agreement, and the plaintiff’s own testimony in contradiction was vacillating and hardly plausible, the learned justice followed the provisions rec*1127ognizing the broker and agreeing to pay his commissions, put in the contract itself upon the form furnished by one of the title companies. Judgment affirmed, with costs to the respondent. All concur.